Exhibit 10.7

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT, by and between MAGELLAN HEALTH SERVICES, INC., on behalf of
itself and its subsidiaries and affiliates (collectively referred to as
“Employer”), and Anthony Kotin (“Employee”), is entered into as of the effective
date of the Employment Agreement by and between Employer and Employee
(“Agreement”).

 

WHEREAS, Employer desires to obtain the services of Employee and Employee
desires to render services to Employer; and

 

WHEREAS, the parties wish to modify the Agreement.

 

NOW, THEREFORE, intending to be legally bound and upon good and valuable
consideration, the parties agree as follows:

 

1.     The following shall be inserted in Section 4 of the Agreement as
Subsection (c):

 

“(c)    Additional Compensation.  In addition to the base salary and benefits
provided for in Sections 4(a) and (b), Employee will receive a $50,000 sign-on
bonus, which will be payable no later than thirty days after Employee’s first
day of employment.  Employee will also receive an additional $25,000 bonus,
which will be payable at the time Employer’s Short Term Incentive Plan is funded
and awarded, based on 2003 results.  If Employee’s employment with Employer
terminates, payment or nonpayment of the bonuses in this Subsection will be in
accordance to the terms of the Employment Agreement.  In addition, Employee is
eligible to participate in Magellan’s Short Term Incentive Plan for the fiscal
year beginning January 1, 2004.  The award of a bonus under this Plan, and the
amount of any such bonus awarded, is at the complete discretion of Employer and
is based upon corporate performance and individual performance against goals for
the Plan year in addition to the funding level approved by Employer’s Board of
Directors.  The terms and provisions of the Short Term Incentive Plan will
apply.  Though the bonus remains discretionary, the target level for Employee’s
bonus under this Plan is 50% of his annual base salary.”

 

2.     All capitalized terms not otherwise defined in this Amendment shall have
the meanings set forth in the Agreement.

 

3.     All other terms and provisions of the Agreement not modified as set forth
herein shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 27th
day of October, 2003.

 

 

MAGELLAN HEALTH SERVICES, INC.

“Employee”

“Employer”

 

 

/s/ Anthony M. Kotin

 

By:

 /s/ Steve Shulman

 

 

 

 

Name:

Steve Shulman

 

 

 

Title:

Chief Executive Officer

 

 

1

--------------------------------------------------------------------------------